DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figure 10 is missing from the set of drawings received by the USPTO for the present application. Applicant is requested to file figure 10 in response to this office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The recitation in the specification “complier” seems to be improper because it seems to be improperly constructed (see abstract of the present application, paragraphs [0031], [0045, [0048], [0050], [0054], [0060], [0062]-[0064], [0066]-[0067], [0069]-[0070], [0073], [0076], [0082]-[0083], [0097]-[0098] and [0100]-[0102] of the present application, the WIPO publication and the Chinese application); it is suggested to be changed to “compiler”
Appropriate correction is required.
Claim Objections
Claims 9-10 are objected to because of the following informalities:  
Regarding claim 9, the recitation in line 2 of claim 9 “complier” seems to be improper because it seems to be improperly constructed (see specification objections above); it is suggested to be changed to “compiler”
Regarding claim 10, claim 10 is objected to because depends directly from claim 9, and claim 9 is objected to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the neural network processor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-5, claims 2-5 are rejected because they depend directly or indirectly from claim 1, and claim 1 is rejected
Regarding claim 6, claim 6 recites the limitation "the neural network processor" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, claim 9 recites the limitation "a neural network processor" in line 10 and "a neural network processor" in line 12. It is indefinite is the neural network processor of line 12 is the same of different from the neural network processor of line 10.
Regarding claim 10, claim 10 is rejected because depends directly from claim 9, and claim 9 is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chong (US 20190373264 A1) discloses bandwidth compression for neural network systems.
Kwon (US 20210097347 A1) discloses method and apparatus with data processing.
Brothers (US 20160350645 A1) discloses data-optimized neural network traversal.
Aliabadi (US 20180096226 A1) discloses efficient data layouts for convolutional neural networks.
Courtiol (US 20210271847 A1) discloses systems and methods for image preprocessing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/           Primary Examiner, Art Unit 2636